Citation Nr: 1550745	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  14-12 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a compensable rating for service-connected residuals, dislocated right index finger and torn ligament right little finger (non-dominant).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1983 to November 1998.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Houston, Texas Regional Office (RO) of the Department of Veterans Affairs (VA), which denied an increased rating for the Veteran's residuals, dislocated right index finger and torn ligament right little finger (non-dominant).

It is noted that the Veteran filed a claim for compensation for a right foot disability in July 2010 that does not appear to have been adjudicated.  Accordingly, the matter is referred to the Agency of Original Jurisdiction for the appropriate consideration.


FINDINGS OF FACT

The Veteran's service-connected disability has been manifested by pain, decrease in range of motion, stiffness, coldness, and functional impairment of the index finger which more nearly approximates limitation of motion with a gap of one inch or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or extension limited by more than 30 degrees; at no point during the appeal period has ankylosis of one of more digits been shown or approximated.


CONCLUSION OF LAW

The criteria for entitlement to an evaluation of 10 percent, but not higher, for the service-connected multi-finger disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5229 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In October 2011 notice was provided regarding the type of evidence needed to substantiate the increased rating claim for the multi-finger disability, i.e., evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009).

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c).  Service treatment records and VA treatment records have been associated with the claims file.  

The Veteran was medically evaluated in conjunction with his claim in October 2011, June 2013, and January 2015.  The VA examiners recorded the Veteran's current complaints, conducted appropriate evaluation of the Veteran, and provided sufficient information in the examination to allow the Board to render an informed decision.  It is noted that the 2015 examiner found it was not possible to determine without resorting to mere speculation if additional limitation of motion was present due to pain during flare-ups.  This does not render the examination report deficient as the examiner explained why an opinion on-flare ups could not be completed.  The Board finds the examinations to be adequate for purposes of rendering decisions in the instant appeal.  See 38 CF.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2015); Barr, 21 Vet. App. at 312.

Also, the Board observes that all appropriate due process concerns have been satisfied. See 38 C.F.R. § 3.103 (2015).  The Veteran has declined to present testimony before a Veterans Law Judge.  Therefore, the duties to notify and assist have been met.

Analysis- Increased Rating 

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4. 
Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2015).  The veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015). 

Where, as here, the question for consideration is the propriety of the evaluation assigned, evaluation of the medical evidence during the appeal period and consideration of the appropriateness of whether "staged rating" is required.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The veteran is presumed to be seeking the maximum benefit allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35 (1993). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2015).

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups. 38 C.F.R. § 4.14 (2015).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).
The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).

The provisions of 38 C.F.R. § 4.59 relating to painful motion are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record. Burton v. Shinseki, 25 Vet. App. 1 (2011).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2015).  

Traumatic arthritis is rated using Diagnostic Code 5010, which directs that the evaluation of arthritis be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2015).  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under Diagnostic Code 5003.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5010, Note 1 (2015).

Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 provide that painful motion due to degenerative arthritis, that is established by X-ray, is deemed to be limitation of motion and warrants the minimum compensable rating for the joint, even if there is no actual limitation of motion. Lichtenfels v. Derwinski; 1 Vet. App. 484, 488 (1991).  The Burton Court further held that the provisions of 38 C.F.R. § 4.59 are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.

The Veteran's service-connected disability is currently evaluated pursuant to Diagnostic Codes 5299-5223.  An additionally potential applicable diagnostic code, Diagnostic Code 5229, provides disability ratings based on limitation of motion of the index finger.  C.F.R. § 4.71a, Diagnostic Code 5229 (2015).  A noncompensable disability rating is assigned for a gap of less than one inch (2.5 cm) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible; and extension is limited by no more than 30 degrees.  A 10 percent disability rating is assigned for a gap of one inch or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible; or if extension is limited by more than 30 degrees.  There is no differentiation between the ratings assigned for the major and minor hands under this code provision.  

For the little finger, limitation of motion is noncompensable.  C.F.R. § 4.71a, Diagnostic Code 5230 (2015).  

Under 38 C.F.R. § 4.45(f), multiple involvements of the interphalangeal, metacarpal, and carpal joints of the upper extremities are considered groups of minor joints and are ratable on a parity with major joints.  Thus, the Veteran's hand and fingers are generally encompassed as a group of minor joints, and may be rated as such.

Ankylosis or limitation of motion of single or multiple digits of the hand is evaluated under Diagnostic Codes 5216 through 5230.  38 C.F.R. § 4.71a (2015). Note 5 to this section directs that if there is limitation of motion of two or more digits, each digit is to be evaluated separately and the evaluations are to be combined.

Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  See Shipwash v. Brown, 8 Vet. App. 218, 221(1995) citing Dorland's Illustrated Medical Dictionary, 91 (27th ed. 1988).
The Veteran is currently assigned a noncompensable rating under Diagnostic Code 5223 based on being service-connected for two digits of one hand.  Ankylosis, however, is neither alleged nor demonstrated by any of the evidence of record.  Therefore, as will be explained further below, the Board need not consider whether higher ratings are warranted based on unfavorable ankylosis of multiple digits (Diagnostic Codes 5216 through 5219); favorable ankylosis of multiple digits (Diagnostic Codes 5220 through 5223); or ankylosis of individual digits (Diagnostic Codes 5224 through 5227).  As will be explained below, the Board has found it most appropriate to rate the Veteran under Diagnostic code 5229 based on limitation of motion.  

In the instant case, the Veteran was afforded a VA examination for his disability in October 2011.  The examiner noted the Veteran had a diagnosis of a dislocated right index finger and a torn ligament in the right little finger.  The Veteran reported flare-ups and stated he had to be careful when handling or grabbing heavy objects like heavy files, or tasks such as mowing the lawn, otherwise the little finger would get irritated.  He also noted that his right index finger would become colder than the rest of the fingers when exposed to cold, and would tend to get stiff, although there was no swelling or instability.  The examiner noted painful motion of the little finger but noted no gap between any fingertips and the thumb pad.  There was no limitation of extension or evidence of painful motion for the index finger.  Upon repetitive use testing there was no additional limitation of motion for any of the fingers.  The examiner noted no functional loss or functional impairment of any of the fingers, but noted pain to palpitation of the right fingers and a decreased grip strength of 4/5.  The examiner noted no ankylosis of any digits.  The examiner also found there was mild hypertrophy of bone ends forming the proximal interphalangeal (PIP) joint of the right index finger and of the distal interphalangeal (DIP) joint of the right little finger (meaning a slight tender hump on those joints).  The strength of the right hand varied during testing, and strength increased when the Veteran was asked to grip stronger than he currently was gripping.

In July 2012, at the VA medical center (VAMC) the Veteran reported intermittent pain in the right index finger with stiffness during cold weather.

The Veteran was afforded a VA examination in June 2013.  He stated that the right index finger was worse, with the residual scar on index finger painful, although he denied any index finger pain.  He was cautious with gripping, but denied dropping items.  Regarding his right little finger, the pain was rated as a 6/10, and intermittent.  Gripping increased the pain.  The Veteran emphasized that the two fingers on the right hand interfered with his gripping, and that pain decreased with resting the fingers and hand.  The Veteran did not report flare-ups at that time.  The examiner noted there was limitation of motion or evidence of painful motion for the index and little finger, but not any of the other fingers on the right hand.  There was a gap of less than one inch between the little fingertip and the proximal transverse crease of the palm or evidence of painful motion in attempting to touch the palm with the fingertips.  There was no limitation of extension or evidence of painful motion for the index finger.  Upon repetitive use testing there was no additional limitation of motion for any of the fingers.  The examiner noted that the Veteran had functional loss or functional impairment of the right little finger including less movement than normal, weakend movement, and painful movement.  There was weakened movement and pain on movement of the index finger.  The Veteran had pain to palpation of the right fingers and less than normal hand muscle strength of 4/5.  The examiner noted no ankylosis of any digits.  The examiner noted that the Veteran's finger functioning was not so diminished that amputation with prosthesis would equally serve the Veteran.  Finally, the Veteran noted that he had to be cautious when picking up items at work, but could still complete tasks.  

In February 2014, the Veteran was given an x-ray on his right hand.  Imaging showed no evidence of fracture or dislocation.  No other significant bone and joint abnormality was shown.  There was minimal bowing of the index finger at the level of PIP joint suggesting soft tissue injury.  The examiner found that right hand extension at the DIP joint of the little finger was slightly limited, and flexion on both the index and little finger was restricted at metacarpophalangeal (MCP) joints, and tender on the interphalangeal joints in index, and tender on the DIP joint on the little finger.  The overall impression was of a possible previous injury to the second PIP joint, thus traumatic arthritis was demonstrated only in the index finger. 

In an April 2014 VA informal conference report the Veteran stated that he had coldness of his index finger, stiffness of both fingers, and needed to adjust his actions due to limitation of both fingers.  He also stated he had difficulty picking up heavy objects, and limitation of function since both fingers were on the same hand.  He also reported flare-ups.  

The Veteran last reported for a VA examination in January 2015.  The examiner noted limitation of motion or evidence of painful motion in the right index and little finger, but found the limitation of motion did not go so far as to encompass a gap  between any fingertips and the proximal transverse crease of the palm or evidence of painful motion in attempting to touch the palm with the fingertips or limitation of extension for the index finger.  The Veteran did not report flare-ups impacted the function of the hand.  The examiner did note functional loss in the form of less movement than normal for the index and little finger, but no additional loss due to repetitive use testing.  The Veteran had tenderness or pain to palpation for joints or soft tissue of the hand, including active movement against gravity.  The Veteran had no ankylosis in any of his fingers.  Muscle strength testing of the hand grip was reduced at 3/5.  Imaging of the right hand did not show arthritis in multiple joints on the same hand.  The examiner noted that the Veteran's finger functioning was not so diminished that amputation with prosthesis would equally serve the Veteran.  The examiner remarked that "It is not possible to determine without resorting to mere speculation if additional limitation of motion is present due to pain during flare-ups or when joint is used repeatedly over a period of time, because there is no conceptual or empirical basis for making such a determination without directly observing function under these conditions."

First, the Board notes that while the Veteran also has a scar on his right index finger that he has complained about, as discussed above, this scar already is separately rated and the Veteran has not appealed this rating.  Therefore, it is not before the Board.

Regarding limitation of motion of individual digits, no compensable rating can be assigned for the little finger for any limitation of motion.  See Diagnostic Code 5230.  The VA examination reports of June 2013 and January 2015 note that the Veteran has painful motion of the index finger as well as weakened movement and less movement than normal.  However, the evidence does not show that the Veteran has a gap of one inch or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible; or extension limited by more than 30 degrees.  See 38 C.F.R. §  4.71a, Diagnostic Code 5229.  

Consideration, however, has been given to the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and whether DeLuca criteria were present.  First, the Board notes that DeLuca is only potentially for application for the index finger as it can only be assigned where a compensable rating is possible.  Although range of motion testing for the index finger does not indicate that a rating in excess of 0 percent is warranted, when the additional impairment of function because of flare-ups and less movement than normal, stiffness, and painful motion leading to difficulty gripping and holding items is taken into consideration, a higher disability rating of 10 percent is warranted.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32, 36 (2011).  In this regard the Veteran has demonstrated stiffness and coldness of the right index finger during the October 2011 VA examination; pain and stiffness of the index finger during his July 2012 VAMC treatment; difficulty picking up objects at his June 2013 examination; and less movement than normal, as well as pain to palpitation at his January 2015 examination.  In the April 2014 VA informal conference report the Veteran stated that he had coldness and stiffness in his index finger, and needed to adjust his actions due to limitation of his finger.  He also stated he had difficulty picking up heavy objects, and limitation of function of his hand.  He also reported flare-ups.  

The Board has considered the Veteran's range of motion loss and functional loss from a combination of the Veteran's flare-ups and pain on movement and finds that the Veteran is entitled to an increased rating of 10 percent, pursuant to Deluca, but not higher since there is no evidence of ankylosis of any single or multiple digits, nor are the Veteran symptoms comparable to ankylosis since he still has range of motion in his fingers.  A 20 percent rating pursuant to Diagnostic Code 5003 is not warranted as the Veteran does not have involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  Moreover, the 10 percent rating that was granted based on limitation of motion cannot be combined with a 10 percent rating based on x-ray findings pursuant to Diagnostic Code 5003, Note (1).  In resolving doubt in the Veteran's favor, the Board has considered the statements of the Veteran that he has difficulty picking up items with his right hand because of his finger disability; as well as pain and stiffness in his index finger, and finds them competent, credible and probative.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

For the foregoing reasons, including the additional impairment of function because of credible reports of flare-ups which result in less movement than normal and painful motion leading to difficulty gripping and picking up objects which approximates limitation of motion with a gap of one inch or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible; or extension is limited by more than 30 degrees, a 10 disability rating but no higher, is warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5229; Hart, supra.

Extra-schedular Consideration of Finger Disability

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2015); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Id.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2015). 

The Board finds that referral for extraschedular consideration is not warranted.  The Veteran's service-connected multi-finger disability is contemplated and reasonably described by the rating criteria under Diagnostic Code 5229.  See 38 C.F.R. § 4.71a.  In this regard, the Veteran's finger symptoms are manifested by the functional equivalent of limitation of motion with a gap of one inch more between the fingertip and the proximal transverse crease of the palm, or extension limited by more than 30 degrees.  Moreover, factors such as weakened movement and pain on movement are contemplated pursuant to 38 C.F.R. § 4.45.  This type of disability picture is specifically addressed in the rating criteria set forth in Diagnostic Codes 5229 as well as the provisions of 38 C.F.R. §§ 4.40 , 4.45, and 4.59.

In sum, the Board finds that a comparison of the Veteran's finger injury with the schedular criteria for the disability does not show that it presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2015).  Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability.  As such, in the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  

Next, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran has been granted service connection for a left shoulder disability, cellulitis, scars, and a right elbow disability.  The medical and treatment records do not reflect that his service-connected disabilities result in further disability when looked at in combination with his service-connected finger disability.  Therefore, the Board finds that the schedular criteria adequately describe the Veteran's finger disability.  38 C.F.R. § 4.71a, Diagnostic Code 5229.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued and the record does not otherwise reflect that his service-connected multiple finger injury renders him unable to obtain or retain substantially gainful employment, and in fact is noted to currently be working.  Accordingly, the Board concludes that a claim for TDIU has not been raised. 


ORDER

An increased rating of 10 percent, but no higher, for residuals, dislocated right index finger and torn ligament right little finger (non-dominant), is granted.



____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


